DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and remarks filed on 4/26/2022.  The amendments to claim 1 overcome the previous 35 U.S.C. 112(b) rejection, and therefore the rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 4/26/2022, with respect to claims 1 and 5-7 have been fully considered and are persuasive.  The rejection of 2/10/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed, specifically in combination with:  a discharge probability calculating portion configured to calculate a discharge probability based on a number of times of application of the drive pulse voltage applied by the applied voltage generating portion and a number of times of discharge detected by the discharge determining portion during the application of the drive pulse voltage for each of a first state in which the optical sensor is shielded from the light source and a second state in which the optical sensor is not shielded from the light source, and a received light quantity calculating portion configured to calculate the received light quantity received by the optical sensor in the second state based on the sensitivity parameters stored in the storing portion, the discharge probability calculated by the discharge probability calculating portion in the first state, and the discharge probability calculated by the discharge probability calculating portion in the second state, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878